                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

John Douglas Alexander,                      )   C.A. No. 6:19-215-HMH-KFM
                                             )
                      Plaintiff,             )
                                             )
       vs.                                   )       OPINION & ORDER
                                             )
Bryan Stirling, Director; B. McGee,          )
Responsible Official; Charles Williams,      )
Warden; Kurt Stevens, Agent;                 )
M. Barker, Disciplinary Hearing Officer;     )
and The South Carolina Department of         )
Corrections,                                 )
                                             )
                      Defendants.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       Magistrate Judge McDonald recommends denying Plaintiff John Douglas Alexander’s

(“Alexander”) motion “for mandatory injunction and restraining order.” (R&R, generally,

ECF No. 48.) Alexander filed no objections to the Report and Recommendation. In the
absence of objections to the Report and Recommendation of the magistrate judge, this court is

not required to give any explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial

Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       As an initial matter, it appears that Alexander’s request for injunctive relief is moot

because he has been moved from McCormick Correctional Institution to Perry Correctional

Institution. (Not. Change Address, ECF No. 76.) See Magee v. Waters, 810 F.2d 451, 452

(4th Cir. 1987) (“Because the prisoner has been transferred, his request for injunctive relief is

moot.”). However, to the extent that the request is not moot, Alexander’s motion fails on the

merits for the reasons set forth in the Report and Recommendation. Therefore, after a

thorough review of the Report and Recommendation and the record in this case, the court

adopts Magistrate Judge McDonald’s Report and Recommendation and incorporates it herein.

Based on the foregoing, the court denies Alexander’s motion for mandatory injunction and

restraining order. This matter is recommitted to the magistrate judge for further proceedings.

       It is therefore

       ORDERED that Alexander’s motion for mandatory injunction and restraining order,

docket number 27, is denied.

       IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge
Greenville, South Carolina
April 30, 2019


                                                2
                             NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 3
